United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3273
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                William Andrews

                                    Defendant – Appellant
                                  ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                            Submitted: June 28, 2019
                               Filed: July 3, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      A jury convicted William Andrews of being a felon in possession of a firearm,
18 U.S.C. §§ 922(g)(1), 924(a)(2). In an Anders brief, Andrews’s counsel requests
permission to withdraw and questions the district court’s 1 decision to admit evidence
that Andrews had previously been convicted of a felony involving a firearm. See
Anders v. California, 386 U.S. 738 (1967).

       We conclude that the district court did not abuse its discretion in admitting
this evidence. See United States v. Rembert, 851 F.3d 836, 839 (8th Cir. 2017)
(explaining that a court’s admission of prior-bad-act evidence under Federal Rule of
Evidence 404(b) will be reversed “only when such evidence clearly ha[d] no bearing
on the issues in the case and was introduced solely to prove the defendant’s
propensity to commit criminal acts” (citation omitted)). Evidence that Andrews had
previously possessed a gun was relevant to show that he knowingly possessed the
gun recovered in this case. See United States v. Halk, 634 F.3d 482, 487 (8th Cir.
2011). And the court’s limiting instruction to the jury helped “diminish[] the danger
of any unfair prejudice arising from [its] admission.” Id. at 488 (citation omitted).

      We have also independently reviewed the record and conclude that no other
non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75 (1988). Accordingly,
we affirm the judgment and grant counsel permission to withdraw.
                       ______________________________




      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
                                         -2-